EXHIBIT 10(q)(q)

STOCK OPTION AGREEMENT

UNDER 2010 INCENTIVE PLAN

THIS AGREEMENT dated as of the 3rd day of January, 2012 by and between EMCOR
GROUP, INC., a Delaware corporation (the “Corporation”), and
                                         (“Grantee”).

W I T N E S S E T H:

WHEREAS, the Corporation wishes to grant to Grantee, on the date hereof, a
non-qualified stock option (the “Option”) to purchase 5,851 shares (“Shares”) of
common stock of the Corporation, $.01 par value, under the Corporation’s 2010
Incentive Plan (the “Plan”) and upon the terms and conditions hereinafter
stated; and

WHEREAS, the Option is granted as partial compensation to the Grantee for
serving as a member of the Board of Directors (the “Board”) of the Corporation
during 2012.

NOW, THEREFORE, in consideration of the premises and of the undertakings
hereinafter contained, the Corporation and Grantee agree as follows:

1.      (a) Subject to the terms and conditions of this Agreement, (i) the
Corporation hereby grants to Grantee under the Plan an Option to purchase 5,851
Shares, at an exercise price per Share of $27.39, and (ii) up to one-fourth of
the Shares may be purchased on or after the date hereof, at any time or from
time to time, up to an additional one-fourth of the Shares may be purchased on
or after April 1, 2012, at any time or from time to time, up to an additional
one-fourth of the Shares may be purchased on or after July 1, 2012, at any time
or from time to time, and up to an additional one-fourth of the Shares may be
purchased on or after October 1, 2012, at any time or from time to time.

(b) Notwithstanding the foregoing, in the event the Grantee shall cease to be a
director of the Corporation at any time during 2012 and prior to a Change in
Control (as that term is defined in the Plan), that portion of the Option which
is not exercisable on the date of such cessation may not thereafter be
exercised.

(c) In the event of the Grantee’s death at any time prior to the expiration date
of the Option and before it is exercised in full, the executors, administrators,
legatees or distributees of the Grantee’s estate shall have the privilege of
exercising any unexercised portion of the Option that the Grantee could have
exercised at the time of his death provided that such exercise must be
accomplished prior to the expiration of the term of the Option.

(d) Unless sooner exercised in full, the Option shall expire five years from the
date hereof.

2.      (a) The exercise date of the Option, or any portion thereof, shall be
the date a notice of exercise with respect thereto is received by the
Corporation, together with provision for payment of the full purchase price in
accordance with this Section 2(a). The purchase price for the Shares as to which
the Option is exercised shall be paid to the Corporation pursuant to one or more
of the following methods: (i) in cash or its equivalent (e.g., by check);
(ii) in shares of the Corporation’s common stock having a Fair Market Value (as
that term is defined in the Plan) equal to the aggregate exercise price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Compensation and Personnel Committee of the Corporation’s Board of
Directors (the “Committee”); provided, that such shares have been held by the
Grantee for no less than six months (or such other period as established from
time to



--------------------------------------------------------------------------------

time by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles); (iii) partly in cash and partly in
shares of the Corporation’s common stock; or (iv) if there is a public market
for the Shares at such time, through the delivery of irrevocable instructions to
a broker to sell the Shares obtained upon the exercise of the Option and to
deliver promptly to the Corporation an amount out of the proceeds of such sale
equal to the aggregate exercise price for the Shares being purchased. No Grantee
shall have any rights to dividends or other rights of a stockholder with respect
to the Shares until the Grantee has given written notice of exercise of the
Option, paid in full for the Shares, and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan. In addition, the
Grantee, at his discretion, may satisfy the purchase price for Shares as to
which an Option is exercised, by a “net exercise” arrangement whereby the
Company will reduce the number of Shares that would otherwise be issued upon
exercise of the Option by a number of whole shares having a Fair Market Value
equal to the sum of the aggregate purchase price payable upon such exercise of
the Option.

(b) Within a reasonable time after the exercise of the Option, the Corporation
shall cause to be delivered to the person entitled thereto or his designee a
certificate for the Shares (or other appropriate evidence thereof) purchased
pursuant to the exercise of the Option.

(c) Notwithstanding any other provision of the Option, the Option may not be
exercised at any time when the Option or the granting or exercise thereof
violates any law or governmental order or regulation.

3.      (a) Except as hereafter provided, the Option and all other rights
hereunder and under the Plan are not transferable or assignable by the Grantee
otherwise than by will or the laws of descent and distribution. Except as
hereafter provided, the Option may be exercised or surrendered, in whole or in
part, during the Grantee’s lifetime only by the Grantee or his guardian or legal
representative.

(b) Notwithstanding the foregoing, the Option, or any part hereof, may be
transferred by Grantee:

 

  (A) without consideration to any person who is a “family member” of Grantee,
as such term is used in the instructions to Form S-8 (collectively, the
“Immediate Family Members”);

 

  (B) without consideration to a trust solely for the benefit of Grantee and his
or her Immediate Family Members;

 

  (C) without consideration to a partnership or limited liability company whose
only partners or shareholders are Grantee and his or her Immediate Family
Members; or

 

  (D) with or without consideration to any other transferee as may be approved
by the Board of Directors or the Committee in its sole discretion;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that Grantee gives the
Committee advance written notice describing the terms and conditions of the
proposed transfer.

(c) If the Option, or any part hereof, is transferred in accordance with the
immediately preceding sentence, the terms of the portion of the Option
transferred shall apply to the Permitted Transferee and any reference herein to
a Grantee shall be deemed to refer to the Permitted Transferee, except that
(a) a Permitted Transferee shall not be entitled to transfer

 

2



--------------------------------------------------------------------------------

such portion of the Option, other than by will or the laws of descent and
distribution; (b) a Permitted Transferee shall not be entitled to exercise such
portion of the Option unless there shall be in effect a registration statement
on an appropriate form covering the shares to be acquired pursuant to the
exercise of such portion of the Option if the Committee determines that such a
registration statement is necessary or appropriate; (c) the Committee or the
Corporation shall not be required to provide any notice to a Permitted
Transferee; whether or not such notice is or would otherwise have been required
to be given to Grantee; and (d) the consequences of termination of Grantee’s
services to the Corporation hereunder shall continue to be applied with respect
to Grantee following which such portion of the Option shall be exercisable by
the Permitted Transferee only to the extent, and for the periods, specified
herein that the Option could otherwise have been exercised by the Grantee.

4.      (a) In the event of any change in the outstanding shares of the
Corporation’s common stock by reason of any stock dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination,
combination or transaction or exchange of such shares or other corporate
exchange, or any distribution to shareholders of such shares other than regular
cash dividends or any transaction similar to the foregoing, the Committee, in
its sole discretion and without liability to any person, shall make such
substitution or adjustment, as and in the manner and to the extent it deems to
be equitable or appropriate, as to (i) the number of Shares or other securities
issuable pursuant hereto; (ii) the per Share exercise price and/or (iii) any
other terms that the Committee determines to be affected by the event.

(b) In the event of a Change in Control (as that term is defined in the Plan),
the Committee may, but shall not be obligated to, (i) cancel the Option for fair
value (as determined in the sole discretion of the Committee) which may equal
the excess, if any, of value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares of common stock of
the Corporation as remain subject to the Option (or, if no consideration is paid
in any such transaction, the Fair Market Value of the Shares that remain subject
to the Option) over the aggregate exercise price for the Shares that remain
subject to the Option or (ii) provide for the issuance of substitute options
that will substantially preserve the otherwise applicable terms of the Option as
determined by the Committee in its sole discretion or (iii) provide that for a
period of at least 30 days prior to the Change in Control, the Option shall be
exercisable as to all the Shares subject thereto and that upon the occurrence of
the Change in Control the Options shall terminate and be of no further force and
effect.

5. The Corporation may postpone the issuance and delivery of the Shares pursuant
to the grant or exercise of the Option until (a) the admission of the Shares to
listing on any stock exchange on which shares of the Corporation’s common stock
are then listed and/or (b) the completion of such registration or other
qualification of the Shares under any State or Federal law, rule or regulation
as the Corporation shall determine to be necessary or advisable. The Grantee
shall make such representations and furnish such information as may, in the
opinion of counsel for the Corporation, be appropriate to permit the
Corporation, in the light of the then existence or non-existence with respect to
the Shares of an effective Registration Statement under the Securities Act of
1933, as from time to time amended (the “Securities Act”), to issue the Shares
in compliance with the provisions of the Securities Act or any comparable act.
The Corporation shall have the right, in its sole discretion, to legend any of
the Shares which may be issued pursuant to the grant or exercise of the Option
and/or may issue stop transfer orders in respect thereof.

6. If the Corporation shall be required to withhold any amounts by reason of any
Federal, State or local tax rules or regulations in respect of the issuance of
the Shares pursuant to the exercise of the Option, the Corporation shall be
entitled to deduct and withhold such amounts from any cash payments to be made
to the Grantee. In any event, the Grantee shall

 

3



--------------------------------------------------------------------------------

make available to the Corporation, promptly when requested by the Corporation,
sufficient funds to meet the requirements of such withholding, if any, and the
Corporation shall be entitled to take and authorize such steps as it may deem
advisable in order to have such funds made available to the Corporation out of
any funds or property due or to become due to the holder of such Option.

7. Nothing contained herein shall be construed to confer on the Grantee any
right to be continued as a director of the Corporation or derogate from any
right of the Corporation or its stockholders to decline to nominate the Grantee
for election as a director, to elect Grantee as a director or, subject to the
provisions of the bylaws of the Corporation and applicable law, to remove
Grantee as a director, with or without cause.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMCOR GROUP, INC. By:  

 

 

  , Grantee

 

4